RADIOSHACK 401(K) PLAN FIFTH AMENDED AND RESTATED TRUST AGREEMENT Dated July 1, 2006 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 1.1 Account of Accounts 1 1.2 Affiliated Business 1 1.3 Beneficiary 2 1.4 Code 3 1.5 Committee 3 1.6 Company 3 1.7 Company Stock 3 1.8 Compensation 3 1.9 Computation Period 3 1.10 Disabled Participant 4 1.11 Effective Date 4 1.12 Eligible Employee 4 1.13 Employee 4 1.14 Employer 5 1.15 Employer Contribution 5 1.16 Employment Date 5 1.17 ERISA 5 1.18 ESOP 5 1.20 Highly Compensated Employee 5 1.21 Hour of Service 6 1.22 Inactive Participant 6 1.23 Investment Fund 6 1.24 Leased Employee 6 1.25 Normal Retirement Date 7 1.26 One Year Break in Service 7 1.27 Participant 8 1.28 Plan 8 1.29 Plan Year 8 1.30 Qualified Election 8 1.31 Qualified Election Period 9 1.32 Qualified Participant 9 1.33 Retired Participant 10 1.34 Spouse 10 1.36 Totally and Permanently Disabled 10 1.37 Trust and Trust Fund 10 1.38 Valuation Date 10 1.39 Year of Service 10 i ARTICLE II ADMINISTRATION 11 2.1 Appointment of Administrative Committee 11 2.2 Term of Office of Committee Members 11 2.3 Powers and Duties 11 2.4 Organization and Operation of the Committee 12 2.5 Records 13 2.6 Immunity from Liability 13 ARTICLE III ELIGIBILITY 13 3.1 Conditions of Eligibility 13 3.2 Resumption of Service with the Employer 13 3.3 Change in Employment Status 15 3.4 Employment by Employer; Service with Newly Acquired Entities; Records of Employer 15 3.5 Application for Participation 16 ARTICLE IV CONTRIBUTIONS 16 4.1 Salary Reductions 16 4.2 Matching Contributions 17 4.3 Payment of Contributions 17 4.4 Transfers From Qualified Plans 18 4.5 Limitations on Annual Additions 19 4.6 Discrimination Test Allocation Limit 21 4.7 Disposition of Excess Deferrals and Contributions 24 4.8 Distribution of Excess Aggregate Contributions 26 4.9 Forfeiture or Distribution of Contributions When Excess Deferral or Excess Contribution Occurs 27 4.10 Conclusiveness of Determination of Contributions 27 4.11 Reversion and Diversion 27 4.12 Employee Stock Ownership Plan 28 4.13 ESOP Nondiscrimination Requirement Provision 28 4.14 ESOP Nondiscrimination Requirement Provision 28 ARTICLE V ACCOUNTS AND VALUATION 29 5.1 Participant’s Accounts 29 5.2 Valuation of Accounts 29 5.3 Accounts and Investments 30 5.4 Valuation of the Trust Fund and Reports 31 5.5 Election and Allocation of Cash Dividends on Company Stock 31 5.6 Diversification of Investments 32 ii ARTICLE VI VESTING AND DISTRIBUTION OF BENEFITS 32 6.1 General Provisions 32 6.2 Vested Percentage in Accounts 32 6.3 [Intentionally left blank] 33 6.4 Retirement 33 6.5 Timing of Valuation of Participant’s Account 33 6.6 Distribution Upon Withdrawal From the Plan During Employment 33 6.7 Withdrawal From The Plan Because of Termination of Employment 36 6.8 Date of Payment 38 6.9 Limitations on Timing 38 6.10 Loans to Participants 42 6.11 Distribution Limitations Applicable to Deferred Salary Contributions 44 6.12 Right to Have Accounts Transferred 45 6.13 Forfeitures 46 6.14 Duty to Provide Forms and Proofs 47 6.15 Duty to Provide Mailing Address 47 6.16 Benefit Payments in the Event of Incapacity 47 6.17 Unclaimed Amounts 47 ARTICLE VII TRUST AND TRUSTEE 47 7.1 Establishment and Acceptance of Trust 47 7.2 Powers of the Trustee 48 7.3 Investment of the Trust Fund 50 7.4 Payments from the Fund 50 7.5 Fees and Expenses of the Trustee 51 7.6 Accounting 51 7.7 Direction by RadioShack or the Committee and Authorization to Protect The Trustee 52 7.8 Removal and Resignation:Successor Trustee 53 7.9 Voting and Exercise of Other Rights 53 7.10 Appointment of Investment Managers 56 7.11 Insurance Contracts 57 7.12 Payment of Taxes 58 7.13 Indemnification 58 7.14 Notice of Agreement 59 ARTICLE VII AMENDMENT AND TERMINATION 59 8.1 Amendment 59 8.2 Termination 60 iii ARTICLE IX MISCELLANEOUS 61 9.1 Notices and Forms 61 9.2 Plan Not an Employment Contract 61 9.3 Non Assignability 61 9.4 Qualified Domestic Relations Order 61 9.5 Immunity from Liability 62 9.6 Multiple Copies 62 9.7 Gender and Number 62 9.8 Construction of Agreement 62 9.9 Claims Procedures 62 ARTICLE X ADOPTION OF THE PLAN BY AFFILIATED AND ASSOCIATED COMPANIES 64 10.1 Method of Adoption 64 10.2 Transfer of Employees to Other Savings Plans 65 10.3 Transfer of Funds to Acquired Company’s Plans 65 10.4 Receipt of Funds from Acquired Company’s Plans 65 10.5 Merger or Consolidation 65 ARTICLE XI TOP HEAVY PLANS PROVISIONS 66 11.1 Top Heavy Test 66 11.2 Key Employees 66 11.3 Top Heaviness Determination 66 11.4 Aggregation of Plans 67 11.5 Employer Contributions 67 11.6 Multiple Plan Fractions 68 11.7 Vesting if Plan is Top-Heavy 68 ARTICLE XII CHANGE IN CONTROL 68 12.1 Termination or Amendment 68 12.2 Change in Control 69 12.3 Article XII Amendment 71 12.4 Successors and Assigns 71 12.5 Severability 71 12.6 Contrary Provisions 71 iv RadioShack 401(k) Plan AGREEMENT made as of January 1, 1996, March 31, 1997, August 1, 1999, May 18, 2000, August 28, 2001, February 21, 2002; December 31, 2003 and May 1, 2004 between RADIOSHACK CORPORATION, a corporation duly organized and existing under the laws of the State of Delaware, with its principal place of business at Fort Worth, Tarrant County, Texas, hereinafter called “RadioShack”, and Putnam Fiduciary Trust Company, hereinafter called “Trustee”; WITNESSETH: WHEREAS, RadioShack has established a fund to be managed as a trust for the purpose of paying certain benefits, as set out hereinafter, to its eligible employees who become participating members of a contributory profit sharing plan as described in Section 401(a)(27) of the Code (as defined below), hereinafter the “RadioShack 401(k) Plan” or the “Plan”; and WHEREAS, RadioShack desires to expand the portion of the Plan designed to constitute an employee stock ownership plan as described in Section 4975(e)(7) of the Code (as defined below), update the Plan for certain legal purposes, and make certain changes to the Plan to reflect the current administration and operation of the Plan. NOW, THEREFORE, in consideration of the premises and of the promises and covenants hereinafter contained and for the purposes herein stated, the parties hereto do hereby agree as follows: The words “Section” and “Article” are used interchangeably in this Agreement. ARTICLE I DEFINITIONS For purposes of this Plan, unless the context requires otherwise, the following words and phrases shall have the meanings indicated: 1.1Account or Accounts.“Account” or “Accounts” shall mean the Deferred Salary Account, Company Account, Voluntary Account, Matching Account, Rollover Account, the TIP Company Account, the TIP Employee Account (the immediately two preceding accounts also being collectively the “TIP Accounts”), the USERRA Matching Account or the USERRA Deferred Salary Account or the combination thereof, as the context requires. 1.2Affiliated Business.“Affiliated Business” shall mean any entity (other than RadioShack) which, considered with RadioShack, constitutes either (a) a controlled group of corporations (within the meaning of Section 414(b) of the Code), (b) a group of trades or businesses under 1 common control (within the meaning of Section 414(c) of the Code), or (c) an affiliated service group (within the meaning of Section 414(m) of the Code), or (d) any other entity required to be aggregated under Section 414(o) of the Code.For purposes of applying Sections 414(b) and 414(c) of the Code to Section 4.5, the phrase “more than 50 percent” shall be substituted for the phrase “at least 80 percent” each place it appears in Section 1563(a)(1) of the
